Citation Nr: 9917756	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  94-22 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for low 
back strain with degenerative joint disease, L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from February 1975 to February 
1981; the DD Form 214 reflects four years of prior service.  
This appeal arises from a July 1991 rating decision in which 
the Department of Veterans Affairs Regional Office (RO) 
denied entitlement to an increased evaluation for low back 
strain with degenerative joint disease, L5-S1.

The Board previously remanded this matter in June 1996 for 
further development.  The Board notes that the RO made 
attempts to secure the requested documents and the record 
reflects that a VA examination was conducted as directed.  
Thus, further development is not warranted in the completion 
of the veteran's claim.

The RO granted service connection for the veteran's 
disabilities related to chondromalacia of both knees and low 
back strain as reflected in a September 1981 rating decision, 
and assigned a zero percent evaluation for both disabilities 
effective from January 16, 1981.  That rating decision was 
amended in October 1981 to reflect an effective date of 
February 16, 1981.  Based on the provisions in 38 C.F.R. 
§ 3.324 (1998), the veteran was awarded a rating of 10 
percent.  In a rating action dated in July 1991, the RO 
increased the rating relative to the veteran's low back 
strain to 10 percent, effective from February 1, 1991.  
During the pendency of this appeal, the evaluation related to 
the veteran's low back disability was increased from 10 
percent to 20 percent in a rating action dated in December 
1998, effective from January 15, 1991.


FINDING OF FACT

The veteran's low back strain is evidenced by muscle spasm 
and tenderness and a ruptured disc at the L5-S1 area.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 40 percent have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5295 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A reading of the record reveals that service connection for 
low back strain was initially granted in a rating decision 
dated in September 1981.  At the time of the rating decision 
in which service connection was granted, the RO considered 
the veteran's service medical records that revealed treatment 
for low back pain.  Also considered were the results from a 
June 1981 VA examination and findings from a contemporaneous 
x-ray study that revealed no evidence of muscle spasm and 
good range of motion without pain.  A small node along the L1 
was noted.

Thereafter, a review of the record discloses 1990 private 
outpatient records related to treatment of the veteran's 
service-connected back disability.  In medical records dated 
in September 1990, the physician noted intermittent 
complaints of radicular pain radiating into both thighs and a 
tingling numbness below the anterior iliac spine.  On 
examination, the physician stated that the veteran had good 
range of motion, although upon straightening the back, there 
was evidence of sudden pain, but no vertebral tenderness.  
Further, the doctor noted that heel and toe walking were 
intact, deep tendon reflexes were normal and symmetrical, and 
there was no Babinski sign.  Straight leg raising and 
popliteal compression was negative.  The impression rendered 
was probable vertebrogenic pain, given the veteran's past 
history of radicular pain.  

Results from VA neurological examination conducted in April 
1991 are of record that reveal complaints of upper back pain 
and lower back ache that had intensified over the previous 
eight years.  The veteran reported at that time that due to 
his back pain, he had been limited to a desk job.  In 
pertinent part, an examination of the musculoskeletal system 
disclosed unrestricted active and passive neck movements, an 
ability to flex the leg to 100 degrees while standing, with 
evidence of some pain on straight leg raising when laying 
down, and localized tenderness.  The examiner reported that 
there were inconsistencies in the subjective complaints not 
objectively confirmed on physical examination.  Also noted 
was degenerative joint disease at L5-S1 without evidence of 
nerve root compression (radiculopathy).  In postscript, the 
examiner added that the veteran was unable to tolerate the 
nerve conduction study, hence only the peroneal nerve (motor) 
could be studied, which was normal.  No further testing was 
performed per request of the veteran.  The final impression 
was degenerative joint disease of LS-5, without evidence of 
radiculopathy.

December 1991 private outpatient treatment reports are of 
record in which Peter Dyck, M.D., F.A.C.S., noted a normal 
lumbosacral curve, essentially full range of motion, minimal 
paraspinal muscle spasm, no localized tenderness, no sciatic 
notch tenderness, and unrestricted straight leg raising to 85 
degrees bilaterally.  Overall, the doctor stated that the 
veteran's chronic back pain was due to a discogenic injury to 
his spine during the inservice incident.  Further, the doctor 
noted that the veteran did not have any radiculopathy.  A 
December 1991 magnetic resonance imaging (MRI) study of the 
lumbar spine, in relevant part, showed mild to moderate left 
lateral disc herniation at L5-S1 with extension into the left 
neural foramen and probable mild compression upon the 
existing left L5 nerve root, degenerative joint disease with 
disc desiccation of varying severity at all levels in the 
lumbar spine, and minimal hypertrophy of articular facets 
joints on the left with mild facet tropism at the L5-S1 
level.

VA examination and x-ray findings dated in November 1996 are 
of record.  On examination, the examiner noted evidence of 
spasm.  Flexion was noted at about 70 degrees and extension 
at 20 degrees.  Left and right lateral bending was 30 degrees 
and left and right lateral rotation was at 40 degrees.  
Straight leg raising test was positive on the left side.  X-
ray findings included severe localized degenerative disc 
disease at L5-S1 evidenced by narrowing collapse of the disc 
space.  The radiologist also reported secondary posterior 
subluxation of L5 on S1, representing weight bearing 
instability and corresponding displacement associated with 
severe degenerative disc disease.  Further, there was 
evidence of associated marked severe spurring of L5 on S1 
indicating associated marked degenerative spondylosis.  There 
was also evidence of marked degenerative arthritis on the 
left side involving the facets between L5 and S1.

Findings from x-ray studies done in July 1997 essentially 
reveal no significant change.  Marked degenerative disc 
disease at L5-S1 associated with facet arthropathy and 
minimal retrolisthesis of L5 on S1 continued.  An impression 
was rendered of marked degenerative disc disease at L5-S1 
with facet arthropathy and minimal posterior slippage of L5 
on S1.  Results from VA examination conducted in October 1997 
disclose a ruptured lumbar disc at L5-S1 with evidence of 
muscle spasm and tenderness.  Flexion measured at 70 degrees 
and extension at 30 degrees.  Left and right lateral bending 
was at 30 degrees and left and right lateral rotation was at 
40 degrees.  Straight leg raising test was negative 
bilaterally.  The examiner noted that as relates to future 
work, the veteran will be unable to do heavy labor and will 
be restricted to deskwork.  However, if the veteran does only 
deskwork, his functional impairment will be minimal, unless 
the pain reaches such a degree so as to need surgical 
intervention.  As to the low back pain, the examiner noted 
that it is moderate in nature, but that with activity it 
becomes moderately severe to severe.  

II.  Analysis

The Board recognizes that this veteran has indicated 
increased pain and disability, and as such, he has 
established a well grounded claim.  38 U.S.C.A. § 5107(a); 
see also Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  
Therefore, the VA has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a).  In this 
case, the determinative issue is the veteran's entitlement to 
an increased evaluation for his service-connected low back 
strain with degenerative joint disease at L5-S1.  Although 
the regulations require a review of the veteran's past 
medical history of his service-connected disability, current 
examinations will take precedence over past medical reports.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As stated earlier herein, the RO increased the evaluation 
associated with the veteran's low back disability from a 10 
percent rating to a 20 percent rating during the pendency of 
the appeal.  However, per AB v. Brown, the Board presumes 
that the veteran is seeking the maximum benefit as provided 
by the pertinent law and regulations.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  In this case, as well, the veteran's 
representative indicated that in spite of the above-noted 
increased ratings, the veteran wishes to continue his appeal.  
See Informal Hearing Presentation, May 24, 1999. 

In determining disability compensation, the Board must 
consider all potential applicable regulations and laws 
relevant to the veteran's assertions and issues raised in the 
record, and state the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (1998).  

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.

The Board notes that in this case, the veteran's current 20 
percent evaluation for his service-connected low back 
disability is inadequate, and as such, his disability 
warrants an increase to a 40 percent rating under the current 
diagnostic code.  Low back strain with degenerative joint 
disease at L5-S1 is rated under Diagnostic Code 5295.  
38 C.F.R. § 4.71a-26, Diagnostic Code 5295.  Diagnostic Code 
5295 specifically addresses lumbosacral strain and provides 
for a 20 percent evaluation where the veteran experiences 
muscle spasm on extreme forward bending and loss of lateral 
spine motion unilaterally in a standing position.  To warrant 
the maximum rating of 40 percent under this diagnostic code, 
the veteran must show severe strain, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, with 
marked limitation of forward bending in a standing position; 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  In this 
regard, the veteran has demonstrated such severity of 
symptoms associated with his low back disability.  
Specifically, results from the 1997 examination and x-ray 
study and findings from the 1996 VA x-ray study substantiate 
an evaluation of 40 percent.  Id.

As noted above, objective findings reported from the x-ray 
conducted in 1996 revealed severe localized degenerative disc 
disease at L5-S1 manifested by a collapse of the disc space.  
The radiologist also noted secondary posterior subluxation of 
L5 on S1, weight bearing instability, and corresponding 
displacement associated with severe degenerative disc 
disease.  Further, the radiologist reported evidence of 
associated marked severe spurring of L5 on S1 indicating 
marked degenerative spondylosis.  There was also evidence of 
marked degenerative arthritis on the left side involving the 
facets between L5 and S1.  Upon x-ray study in 1997, 
essentially, the examiner noted that no significant changes 
had occurred since the earlier examination.  Thus, in light 
of these findings, the veteran's disability picture appears 
severe in nature, to the extent that it more nearly 
approximates the criteria associated with the next higher and 
maximum rating of 40 percent under Diagnostic Code 5295.  
38 C.F.R. § 4.71a-26, Diagnostic Code 5295.  

Therefore, in light of the foregoing, the Board concludes 
that a 40 percent rating under Diagnostic Code 5295 for the 
veteran's degenerative disc disease of the lumbar spine 
adequately addresses the impairment objectively demonstrated 
on examination and that associated with the veteran's 
subjective complaints and intermittent symptomatology.  
Overall, the clinical data coupled with the veteran's 
subjective complaints of pain and limitation support such 
evaluation.  The Board points out that other diagnostic codes 
appropriate for consideration in this veteran's case do not 
provide for ratings in excess of 40 percent.  The assignment 
of a specific diagnostic code to the veteran's disability is 
fact-dependent.  See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  However, in 
this veteran's case, Diagnostic Code 5295 adequately 
addresses the veteran's reported symptomatology and objective 
clinical findings of record.  38 C.F.R. § 4.71a-26, 
Diagnostic Code 5295.

For example, under limited motion of the lumbar spine, 
Diagnostic Code 5292 provides for a maximum evaluation of 40 
percent upon a showing of severe disability.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5292.  The Board acknowledges that 
the regulations provide that if a musculoskeletal disability 
is rated under a specific diagnostic code that does not 
involve limitation of motion and another diagnostic code 
based on limitation of motion may be applicable, the latter 
diagnostic code must be considered.  VAOPGCPREC 9-98; see 
also 38 C.F.R. §§ 4.40, 4.45, and 4.59.  However, the rating 
criteria under Diagnostic Code 5295 indeed, do address 
limitation of motion, in addition to other the symptomatology 
noted above.  Thus, in this respect, and in light of the 
objective clinical data, the veteran's low back disability is 
more adequately addressed in Diagnostic Code 5295.  38 C.F.R. 
§ 4.71a-26, Diagnostic Code 5295.

The veteran's disability may also be evaluated under the 
provisions for intervertebral disc syndrome.  A 40 percent 
evaluation requires severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
rating is warranted when it is pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. Part 4, Code 5293  (1998).  The evidence does not 
show that he has symptoms which result in pronounced 
disability with little intermittent relief.  

Further, the Board acknowledges that in addition to due 
consideration of all diagnostic codes potentially applicable 
to this veteran's low back disability, the Court has held 
that examinations upon which the rating codes are based must 
adequately address the extent of the functional loss due to 
pain "on use or during flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 205-206.  The Board is satisfied that these 
provisions have been duly considered and adequately addressed 
in the reports from the veteran's physical examinations.  A 
review of the results from the 1997 VA examination discloses 
that the veteran's pain increases relative to increased 
movement, so that if he were to do work other than desk-like 
work, he would experience more severe symptomatology.  
Further, the examiner noted that repetitive movements on 
flexion and extension would result in severe pain and 
associated symptoms.  Thus, in this regard, the extent of the 
veteran's disability has been adequately considered.

As discussed above, the clinical findings in this case 
indicate that the veteran's service-connected degenerative 
joint disease of the lumbar spine is productive of impairment 
most nearly consistent with the rating criteria for a 
40 percent rating under Diagnostic Code 5295.  Thus, in this 
veteran's case, the Board concludes that upon consideration 
of all applicable law and regulations, an evaluation of 
40 percent under Diagnostic Code 5295 more nearly 
approximates the veteran's disability picture.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5295. 


ORDER

Entitlement to an evaluation of 40 percent for low back 
strain and degenerative joint disease at L5 and S1 is 
allowed, subject to the controlling laws and regulations 
governing the payment of monetary awards.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

